Citation Nr: 0403462	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-04 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for thoracic 
dextroscoliosis with minimal spondylosis currently evaluated 
at 10 percent, prior to and after March 1, 2003.

2.  Entitlement to an increased initial rating for 
levorotational scoliosis, lumbar spine, with minimal 
spondylosis currently evaluated at 10 percent, prior to and 
after March 1, 2003.

3.  Entitlement to an initial compensable rating for left 
knee strain, currently evaluated at 0 percent.

4.  Entitlement to an initial compensable rating for right 
knee strain, currently evaluated at 0 percent.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs
ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1995 to December 
1999.  Evidence on file suggests that the appellant was 
recalled to active duty, apparently sometime in February 
2003.  It is not currently clear whether he is still on 
active duty, but that will be the presumption in this case.  
This affects the characterization of the first two issues as 
will be set forth below.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In his January 2003 substantive appeal, the veteran requested 
a Travel Board hearing.  In a March 2003 statement, however, 
the veteran withdrew his request for a Travel Board due to 
his recall to active duty.  There is evidence of record that 
suggests that he was recalled to duty in February 2003.  The 
exact date of the reactivation is not on file.  For purposes 
of rating, the Board has picked March 1, 2003 as a breaking 
point in this claim.  This is part due to the facts as 
explained in the next paragraph concerning additional 
evidence that has been received.

Under cover of a May 2003 letter, the veteran's wife 
submitted additional current service medical records (SMRs), 
dated in May 2003, on his behalf for the Board's 
consideration of his appeal.  Apparently these records were 
completed as part of his latest duty.  Initial consideration 
of the information by the RO has not been waived.  This 
evidence, to the effect pertinent, concerns the increased 
rating for the back segments.  As such the Board will 
evaluate the back disorders prior to March 1, 2003.  The 
issues of ratings on or after that date will be the subjects 
of the REMAND  at the end of this document.  

The rating criteria for spine pathology changed, effective 
September 26, 2003, including the renumbering of the 
diagnostic codes.  See 68 Fed. Reg. 51,454 (August 27, 2003).  
The veteran has not been notified of this change, as the 
statement of the case was issued prior to the change.  This 
will be considered in the REMAND.  

It is noted that while the veteran may not be entitled to VA 
compensation benefits while on active duty, it is possible to 
assign a rating for the time he is on active duty based on 
the evidence of record.  As noted, as to the back issues, 
there is additional evidence and change of rating criteria 
that needs initial review by the RO.  That is not true as to 
the knee issues, thus the issues as to the knees are not 
split up.


FINDINGS OF FACT

1.  The veteran's thoracic back disorder, for the period 
prior to March 1, 2003, manifests with subjective complaints 
of recurring episodic spasms, pain, and stiffness.  
Objectively, the veteran's thoracic spine manifests with no 
clinical evidence of spasm, no tenderness, and negative 
straight leg raising.

2.  The veteran's lumbar spine disorder, for the period prior 
to March 1, 2003, manifests objectively with no pain on range 
of motion (ROM), no muscle spasm, weakness, or tenderness.  
Straight leg raises are negative bilaterally.  ROM on flexion 
and extension are normal.

3.  Muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, has not been 
more nearly approximated for either the thoracic or lumbar 
spine.

4.  The veteran's bilateral knee disorders manifest with 
subjective complaints of  recurring episodes of tendonitis, 
pain, weakness, stiffness, swelling, and inflammation.  His 
bilateral knee disorders manifest objectively with normal ROM 
on flexion and extension.  There is no heat, redness, 
swelling, effusion, drainage, abnormal movement, weakness, or 
instability.  Drawer and McMurray tests are within normal 
limits.

5.  Recurrent subluxation or lateral instability has not been 
more nearly approximated.  Neither has limitation of motion 
(LOM) on flexion to 45 degrees or extension limited to 10 
degrees been more nearly approximated.


CONCLUSIONS OF LAW

1.  The requirements for an initial rating in excess of 10 
percent for thoracic dextroscoliosis with minimal 
spondylosis, for the period prior to March 1, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45 (2003), § 4.71a, 
Diagnostic Codes (DCs) 5291, 5295 (2003).

2.  The requirements for an initial rating in excess of 10 
percent for levorotational  scoliosis, lumbar spine, with 
minimal spondylosis for the period prior to March 1, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45 (2003), § 4.71a, 
Diagnostic Codes (DCs) 5292, 5295 (2003).

3.  The requirements for an initial compensable rating for 
left knee strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5299-5257, 5260, 5261 
(2003).

4.  The requirements for an initial compensable rating for 
left knee strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5299-5257, 5260, 5261 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Title 38, C.F.R., §§ 3.102, 3.156(a), 
3.159, and 3.326 (2003), implement the VCAA.  The Secretary 
of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).

In an August 2001 letter (letter), the RO informed the 
veteran of the provisions of the VCAA and VA's obligations 
thereunder, to include VA's duty to assist him with the 
development of his claim and the specific ways VA would 
assist him.  In addition to informing the veteran how VA 
would assist him, the letter informed the veteran of the 
specific evidence required to substantiate his claims and how 
the veteran might go about obtaining that evidence.  As for 
who would obtain what evidence, the letter informed the 
veteran that the RO already had received his SMRs, the VA fee 
basis medical examination report, and the veteran's 
verification of service.  The letter also advised him that 
the RO would obtain all records he identified as pertinent to 
his claim, unless he opted to obtain it himself.  VA Forms 
21-4142 were provided for his signature and return to 
authorize VA to obtain any records identified.  The veteran 
was to forward any records already in his possession.  The 
letter provided the veteran with telephone numbers at which 
the RO could be reached and his assigned claim number.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c));38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO arranged for the 
veteran to receive a medical examination.  Further, the RO 
has associated all records generated or obtained with the 
claim file.  In August 2001, in response to the letter, the 
veteran contacted the RO and advised that he had no further 
evidence to submit.  He did not identify any additional 
evidence he desired the RO to obtain on his behalf.

The Board finds that the RO also has complied with and met 
the duty to assist the veteran with the development of his 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

A September 2001 rating decision granted service connection 
for the thoracic and lumbar spine disorders and evaluated 
each at 10 percent.  The rating decision also granted service 
connection for the bilateral knee disorders with 
noncompensable evaluations.  The veteran submitted a timely 
notice of disagreement and substantive appeal.

The June 2001 VA fee basis medical examination report 
reflects that, as concerns the veteran's back disorders, he 
reported complaints of recurring episodic spasms, pain, and 
stiffness.  He related that it starts in his lower back and 
then moves upward.  He takes Tylenol for pain and lays down 
when the pain really is bad.  He also reported that, 
occasionally, he takes flexiril.  The examiner noted that the 
veteran was vague as to the frequency of his flare-ups and as 
to whether he seeks treatment for them.  His primary 
complaint was pain.

The examination report reflects that physical examination 
revealed normal posture and gait.  No limitation on walking 
or standing was observed.  Neurological examination was 
normal for upper and lower extremities.  The thoracic spine 
manifested no evidence of muscle spasm or tenderness.  
Straight leg raising was negative.  The lumbar spine 
manifested no evidence of muscle spasm, weakness, or 
tenderness.  Straight leg raising was negative bilaterally.  
There was no pain on ROM.  Lumbar spine ROM was normal in all 
directions: flexion to 95 degrees, extension to 35 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation to 35 
degrees bilaterally.

X-ray examination of the thoracic spine revealed mild mid 
thoracic dextroscoliosis and minimal diffuse spondylosis.  X-
ray examination of the lumbar spine revealed mild 
levorotational scoliosis of the lumbar spine.  The examiner 
rendered a diagnosis of mild mid thoracic dextroscoliosis and 
minimal diffuse spondylosis and mild levorotational scoliosis 
of the lumbar spine.

The June 2001 VA fee basis medical examination report 
reflects that, as concerns the veteran's bilateral knee 
disorders, he reported complaints of recurring episodes of 
tendonitis, pain, weakness, stiffness, swelling, and 
inflammation.  His primary complaint was pain.

The examination report reflects that physical examination 
normal ROM on flexion and extension of 0 to 140 degrees.  
There is no heat, redness, swelling, effusion, drainage, 
abnormal movement, weakness, or instability.  Drawer and 
McMurray tests are within normal limits.

The examiner rendered a diagnosis of bilateral knee strain.  
The examiner noted that, based on the examination, he saw no 
effect the veteran's back and knee disorders would have on 
his daily activities or occupation, and that the veteran was 
in no discomfort.  The examiner did not render any opinion as 
concerns the veteran's reported flare-ups.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Moreover, 
where initial ratings are for consideration, "staged" 
ratings may be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).

The Board finds that the veteran is fairly, reasonably, and 
appropriately rated at 10 percent each for his thoracic and 
lumbar spine disorders.  His thoracic and lumbar spine 
disorders are rated analogously under DC 5295, lumbosacral 
strain.  See 38 C.F.R. § 4.20 (2003).  Characteristic pain on 
motion garners an evaluation of 10 percent.  DC 5295.  The 
June 2001 medical examination report reflects that the 
physical examination found no evidence of muscle spasm, and 
that the examiner noted that the clinical findings did not 
confirm or substantiate the veteran's subjective reports of 
pain.  Thus, although the veteran does not clinically 
manifest characteristic pain on motion, he is deemed to more 
closely approximate that criterion and qualify for a 10 
percent evaluation.  38 C.F.R. §§ 4.3, 4.7 (2003); 38 C.F.R. 
§ 4.71a, DC 5295. 

A higher rating of 20 percent is not warranted, as the June 
2001 examination report reflects that there was no muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion, unilateral, in standing position.  Therefore,  those 
criteria have not been more nearly approximated for either 
the thoracic or lumbar spine.  38 C.F.R. §§ 4.3, 4.7 (2003); 
38 C.F.R. § 4.71a, DC 5295 (2003).  Further, the examination 
report notes that the veteran has no functional loss as a 
result of his spine disorders.  There is no limitation of 
back motion, there is no evidence of muscle spasm, there is 
no basis to assign a higher rating.

The veteran's knee disorders also are rated analogously under 
other impairment of the knee and LOM on flexion and extension 
of the leg.  38 C.F.R. §§ 4.20, 4.71a, DCs 5257, 5260, 5261 
(2003).

The Board finds that the veteran is reasonably and 
appropriately rated with noncompensable evaluations for his 
bilateral knee disorders.  The examination report reflects 
that the veteran's knees do not manifest any subluxation or 
instability.  Neither does either knee manifest any LOM on 
flexion or extension.  Both knees have normal ROM of 0 to 140 
degrees.  As such, a noncompensable evaluation is more nearly 
approximated.  38 C.F.R. §§ 4.7, 4.71a, DCs 5257, 5260, 5261 
(2003).

A higher, compensable, evaluation of 10 percent is not 
warranted, as slight recurrent subluxation or instability 
have not been more nearly approximated.  Neither has LOM 
restricted to 45 degrees on flexion or restricted to 10 
degrees on extension been more nearly approximated.  
38 C.F.R. §§ 4.7, 4.71a, DCs 5257, 5260, 5261 (2003).

The Board finds no basis on which to disagree with the rating 
decision's determination that the veteran's disability 
pictures are not unusual or exceptional so as to merit a 
referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).


ORDER

Entitlement to an increased initial rating for thoracic 
dextroscoliosis with minimal spondylosis, for the period 
prior to March 1, 2003, is denied.

Entitlement to an increased initial rating for levorotational 
scoliosis, lumbar spine, with minimal spondylosis, for the 
period prior to March 1, 2003, is denied.

Entitlement to an initial compensable rating for left knee 
strain is denied.

Entitlement to an initial compensable rating for right knee 
strain is denied.


REMAND

As noted above, after the case came to the Board additional 
evidence with findings concerning the back was received.  
These records, apparently from treatment while the veteran 
was on active duty (after being recalled).  These records 
were submitted without a waiver of RO jurisdiction.  As such, 
the back issues must be remanded for these new records to be 
considered.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

These records suggest the presence of some spasm while 
performing some of the duties required by his active service.  
As noted, while these can be considered for evaluation 
purposes, there is no payment while the veteran is on active 
duty.

It is also noted that effective in September 2003 the rating 
criteria for back disabilities were changed.  The RO should 
have an opportunity to assign an initial evaluation under 
these new criteria.  Prior to assigning an evaluation, the 
new criteria should be provided to the appellant and his 
representative to offer argument or evidence under the new 
criteria.

It would be helpful, in view of the foregoing, if a VA or 
service department physical examination could be conducted.  
While this may not be possible while the appellant is on 
active duty, an attempt will be made to schedule such exam, 
recognizing that ultimately, an evaluation may have to be 
assigned while he is on active duty based on the best 
evidence on file.  In that regard, the appellant will have an 
opportunity to provide any additional records of treatment 
while these claims are in remand status.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
afford him an opportunity to provide 
information concerning any additional 
treatment he has had since March 1, 2003.  
This should include any additional 
service medical records if the appellant 
has continued to undergo treatment while 
on active duty.  To the extent there are 
government records identified, the RO 
should undertake to get those records.

2.  The RO should provide the appellant 
and his representative information 
concerning the new rating criteria for 
evaluation of the back.  Thereafter, they 
should be offered an opportunity to 
present argument and evidence on the 
application of the new criteria.  

3.  Attempts should be made to schedule 
the veteran for a VA or service 
department physical examination.  While 
this may not be possible, if it is, all 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  
Limitations due to pain should be set 
forth.  If there are separate orthopedic 
and neurologic findings, they should be 
set forth in detail. 

4.  Thereafter, and whether the 
aforementioned examination is conducted 
or not, the RO should thereafter 
readjudicate this claim effective from 
March 1, 2003, and assign a rating based 
on the evidence of record.  This rating 
should, after September 2003, also 
include consideration of the new rating 
criteria.

Thereafter, to the extent the benefits sought are not 
granted, a supplemental statement of the case should be 
issued to the appellant and his representative, and they 
should be offered an opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



